Citation Nr: 1139983	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to March 1989. 

This appeal to the Board of Veterans' Appeals  (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California - which, in pertinent part, denied service connection for a cervical spine disability and right upper extremity radiculopathy.  In February 2010, the Board remanded the claims for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Following the issuance of the most recent supplemental statement of the case in May 2011, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).
 
The Board notes that the current claims file is a rebuilt folder because the original claims file has been lost.  However, the claims file contains the Veteran's service treatment records (STRs) and pertinent medical evidence since receipt of his 2006 informal claim.  Thus, no additional action in this regard is needed. 


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not affirmatively shown to have had onset during service; degenerative changes of the cervical spine were not manifest to a compensable degree within one year of separation from service; and a cervical spine disability, first documented after service, is not shown to be causally related to an injury, disease, or event of service origin or a service-connected disability.

2.  The Veteran's right upper extremity radiculopathy first manifested many years after his separation from service and is not shown to be causally related to an injury, disease, or event of service origin or a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).
 
2.  Right upper extremity radiculopathy was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinion reports  with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that he incurred a cervical spine disability and radiculopathy of the right upper extremity either directly in service as due to an automobile accident in 1972, or as a result (either causally or by aggravation) of his service-connected lumbosacral strain. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability that is proximately due to, the result of, or aggravated by a service-connected disability also will be service connected on this secondary basis.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis and other organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable, however.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The service treatment records documented intermittent complaints of low back pain.  An April 1984 clinical treatment note etiologically associated the Veteran's lumbar spine complaints to a motor vehicle accident in 1973.  The service treatment records, to include the Veteran's retirement examination report in December 1988, contain no complaints or findings related to a cervical spine disability or radiculopathy of the right upper extremity.  

After service, VA treatment records starting in 2000, contained complaints of pain in the cervical spine since a motor vehicle accident in 1972.  In January 2000, the Veteran was evaluated for worsening neck pain.  X-rays showed mild disc space narrowing at C5/6, with encroachment of the neural foramina at that level, more prominent on the right.  Transverse processes at C7 were noted to be prominent.  In February 2000, the Veteran reported cervical pain since a motor vehicle accident in 1972.  He stated that he initially got partial relief of neck pain from a chiropractor.  X-rays in December 2005, revealed mild degenerative disc disease at C5-C6.  In January and February 2006, the Veteran reported cervical spine pain and cervical radiculopathy.  He described right arm pain, numbness and tingling at the C6-7 distribution.  An electromyography revealed very mild right C7-8 radiculopathy, mostly at C7, with chronic axonal injury.  

The Veteran underwent a VA spine examination in August 2006.  He complained of neck pain with numbness and tingling in the right arm.  He related onset of neck pain following a 1972 motor vehicle accident.  Following an examination of the Veteran, the examiner diagnosed right cervical radiculopathy, as well as degenerative disk disease and osteoarthritis of the cervical spine.  

In April 2008, Dr. L.K., a VA clinician, evaluated the Veteran's cervical spine complaints.  The Veteran provided a history of in-service trauma to the cervical and lumbar spine when he was ejected from a vehicle during a 1972 motor vehicle accident while stationed in the Philippines.  He stated that he was initially evaluated at the Naval Hospital and was put on light duty for a couple of weeks.  Reportedly, he first sought chiropractic treatment for his neck in 1976.  He denied any other injuries.  The clinician opined that the Veteran's neck pain was more likely than not related to his initial injury in service.  She noted that the initial injury to both his chronic neck pain and back pain was the motor vehicle accident during his time of service. 

On VA examination in March 2009, the examiner noted that the Veteran was involved in a motor vehicle accident in 1972 while stationed in the Philippines.  The Veteran reported a history of neck and back pain since the 1972 motor vehicle accident.  He stated that he had received chiropractic treatment for his neck throughout the years.  The Veteran reported onset of right arm radiculopathy in 2006.  He described right arm tingling and numbness.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed cervical spine strain with degenerative disc disease with disc osteophyte complex at C4-5, C5-6, and C6-7.  The examiner also noted severe narrowing at C5-6, along with EMG evidence of mild right upper extremity radiculopathy with chronic axonal injury.  The examiner opined that the Veteran's cervical spine disability and right upper extremity radiculopathy was less likely as not caused by or the result of the in-service motor vehicle accident or secondary to the service-connected lumbar spine disability.  The examiner explained that the service treatment records contained no cervical spine complaints and only low back complaints were noted.  He further noted that, in terms of the lumbar spine disability, cervical spine degenerative change can occur with lumbar spine degenerative arthritis but is not necessarily caused by a lumbar spine disability. 

In an addendum reports in May 2010 and April 2011, the VA examiner who conducted the March 2009 VA examination, opined that it was less likely as not, less than a 50 percent probability, that the Veteran's service-connected lumbar spine disability aggravated the cervical spine disc disease and right upper extremity radiculopathy.  The examiner based his opinion on a review of the claims file, to include the service treatment records, an examination of the Veteran in 2009, his experience as an orthopedic surgeon, and literature on orthopedic medicine.  In this regard, the examiner explained that it was generally felt that a lumbosacral strain was less likely as not to aggravate a cervical spine condition.  The examiner reiterated that while the lumbar spine condition was well documented in the service medical records, no neck complaints or right upper extremity radiculopathy was noted.  The examiner determined that the Veteran's cervical spine condition appeared to be an age-related phenomenon, less likely as not aggravated by the lumbosacral strain.  Thereafter the examiner added that the degenerative changes in the lumbar and cervical spine may occur, as in this case, in the same person, but that did not necessarily imply a cause and effect relationship between the two.  Similarly, while activities and stressors that cause added wear and tear changes may affect both the cervical and lumbar spine, it did not imply that the lumbar spine condition was causative or aggravating of the cervical spine condition.  The examiner further found that the Veteran's right upper extremity radiculopathy was clearly due to the cervical spine disease, as documented by MRI of the cervical spine and an associated EMG study performed in 2006.  Accordingly, the examiner concluded that the cervical spine and right upper extremity conditions were less likely as not, less than 50 percent probability, to have been caused or aggravated by the service-connected lumbar spine condition.  

In support of his claim, the Veteran submitted several witness statements to the effect that the Veteran experienced neck problems since service.  Fellow service members who served with the Veteran prepared statements in June 2009, July 2009, and June 2011, indicating that they recalled seeing the Veteran suffering from neck problems during service, to include limited neck mobility.  The Veteran's spouse, who had been married to the Veteran since 1972, also reported that she recalled the Veteran's motor vehicle accident in service and that he had experienced neck problems or issues ever since.

Initially, the Board must assess the Veteran's competence and credibility to assert that his cervical spine condition was caused by the June 1973 incident documented in the service treatment records.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  He similarly is competent to report that he experienced neck pain after that motor vehicle accident in service and that he has continued to during the many years since.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, it does not necessarily follow that there is a relationship between his current cervical spine disability and right upper extremity radiculopathy and that accident in service or any consequent disability, including any resultant 
service-connected disability.  That is to say, the Board must not only assess the competency of his testimony to make this claim, but also his credibility to determine the ultimate probative value of his lay testimony and statements.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And this determination of the ultimate probative value of his lay testimony is not made based merely on his lay testimony, alone, so not in a vacuum, rather, in relation to the other relevant evidence in the file, including the medical evidence.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after 

service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the contemporaneous in-service evidence of record along with the 
post-service evidence of record is of more probative and persuasive value that the Veteran's assertions to the contrary.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, while the service treatment records documented a motor vehicle accident in 1973, along with complaints and findings related to the low back, the service medical records, including his retirement examination report in December 1988, contain no complaints or findings referable to or consistent with a cervical spine disability or radiculopathy of the right upper extremity.  Thus the service treatment records lack the combination of manifestations sufficient to identify a chronic cervical spine disability or upper extremity radiculopathy.

After service, VA treatment records starting in 2000 show complaints of pain in the cervical spine, and cervical radiculopathy initially was documented a bit more recently, in 2006.  The absence of complaints or findings related to the cervical spine or right upper extremity radiculopathy from 1989 to 2000, and 2006, respectively, is a factor that weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There also is no X-ray evidence of degenerative changes of the cervical spine or organic neurological disorder associated with the right upper extremity that would warrant a finding that a compensable level of arthritis or cervical right upper extremity radiculopathy manifested within one year following the Veteran's separation from service, meaning by March 1990.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is mindful of the contentions of the Veteran, his spouse, and fellow service members, that he has a cervical spine disability and associated right upper extremity radiculopathy that is related to his service.  These claimed conditions, however, are not the type that are readily amenable to mere lay diagnosis or probative comment regarding their etiology and, in particular, any potential relationship to his military service and the motor vehicle accident in question.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

As mentioned, in essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


The currently diagnosed cervical spine condition and right upper extremity radiculopathy were based on objective diagnostic testing, including an MRI of the cervical spine, X-Rays and EMG.  They are not simple medical conditions that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic test results.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither the Veteran, his spouse, or servicemen, have been shown to have the medical expertise to discern the nature of any current cervical spine disability and right upper extremity radiculopathy, nor have they been shown to have  the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he was diagnosed with cervical disc disease and radiculopathy, but he is not competent to provide a medical opinion regarding its etiology.  Accordingly, the lay statements  alone are not competent to provide the medical nexus.  As a result, the lay assertions of the Veteran, his spouse, and fellow service members, are not competent or sufficient.  Id. 

Thus, the determinative question in this case involves causation, and in this particular instance it is only established with supporting medical nexus evidence, not just mere lay opinion.  On the question of medical causation, medical evidence of an association or link between a current cervical spine disability and right upper extremity radiculopathy, first noted after service, and service, there is evidence both for and against the claim.  But the most probative of this evidence is against the claim.  38 C.F.R. § 3.303(d) (2011).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).


Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the April 2008 VA clinical opinion statement from Dr. L.K. who following an interview and examination of the Veteran opined that the Veteran's neck pain was more likely than not related to his initial injury in service in a motor vehicle accident.  Although the statement was made by a health-care professional, the statement is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's cervical spine disability had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Moreover, to the extent that Dr. L.K. noted onset of cervical and lumbar spine symptoms since the motor vehicle accident in 1972, there is no indication that Dr. L.K. reviewed the service treatment records, and the opinion was  clearly based on history provided by the Veteran, and as noted above, the evidence does not show any complaint, finding, treatment, or diagnosis of a cervical spine disability during or contemporaneous with service.  Moreover, the evidence of record, to include VA examination and opinion reports, contradict and therefore do not support Dr. L.K.'s statement.  Therefore, the Board finds that the opinion statement by Dr. L.K., while a statement by a competent medical professional, and while having some probative value, is nonetheless less persuasive in support of the claim than the examination and opinion reports rendered by the VA examiner.     


The evidence against the claim is the examination and opinion reports of the VA examiner who diagnosed cervical spine strain with degenerative disc disease and right upper extremity radiculopathy with chronic axonal injury, and opined that the Veteran's cervical disability and right upper extremity radiculopathy were less likely as not, less than 50 percent probability, to have been caused by or the result of the in-service motor vehicle accident, nor were they caused or aggravated by the service-connected lumbar spine disability.  The examiner based his opinion on a review of the claims file, to include the service treatment records, an examination of the Veteran in 2009, his experience as an orthopedic surgeon, and literature on orthopedic medicine.  In this regard, the examiner explained that it was generally felt that a lumbosacral strain was less likely as not to aggravate a cervical spine condition.  The examiner reiterated that while the lumbar spine condition was well documented in the service medical records, no neck complaints or right upper extremity radiculopathy was noted.  The examiner determined that the Veteran's cervical spine condition appeared to be an age-related phenomenon, less likely as not aggravated by the lumbosacral strain.  Additionally, the examiner noted that the degenerative changes in the lumbar and cervical spine may occur, as in this case, in the same person, but that did not necessarily imply a cause and effect relationship between the two.  Similarly, while activities and stressors can cause added wear and tear changes in the cervical and lumbar spine simultaneously, it did not imply that the lumbar spine condition was causative or aggravating of the cervical spine condition.  The examiner further reported that the Veteran's right upper extremity radiculopathy was clearly due to the cervical spine disease, as documented by MRI of the cervical spine and an associated EMG study performed in 2006.  

The Board finds that the VA examiner's opinion is both competent and credible.  As such, the Board attaches greater weight to the opinion of the VA examiner's opinion because the opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's 

cervical spine disability and right upper extremity radiculopathy were not caused by the in-service motor vehicle accident or the service connected lumbar spine condition, and more likely were  attributable to the Veteran's age.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To the extent the Veteran claims service connection for right upper extremity radiculopathy as secondary to the cervical spine disability, the provisions of 38 C.F.R. § 3.310 apply only to service connection for secondary disabilities caused by a service-connected disability.  Because service connection has not been established for the cervical spine disability, the supposed underlying disability, there necessarily is no legal basis for derivatively granting service connection for any secondary disability like the upper extremity radiculopathy at issue.  And this derivative claim is predicated entirely on the notion that the radiculopathy is associated with or a complication of the cervical spine disability.  In a case, as here, where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.310 (2011).

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and the criteria for service connection for a cervical spine disability and right upper extremity radiculopathy have not been met.  Inasmuch as the preponderance of the evidence is against these claims, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for a cervical spine disability is denied. 

The claim for service connection for right upper extremity radiculopathy is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


